                       Case 3:20-cv-08123-JJT Document 15 Filed 06/25/20 Page 1 of 11




               1
                   James W. Armstrong(No.009599)
                   james.armstrong@sackstiemey.com
              2
                   Brian E. Ditsch(No.009075)
                   brian.ditsch@sackstiemey.com
              3
                   SACKS TIERNEY P.A.
                   4250 N. Drinkwater Blvd., Fourth Floor
              4
                   Scottsdale, Arizona 85251-3693
                   Telephone: (480)425-2600
              5
                   Attorneysfor Defendant
              6

              7
                                            UNITED STATES DISTRICT COURT
              8
                                                    DISTRICT OF ARIZONA
              9

              10
                   Brian Erskine,                                 No. 3:20-CV-08123-PCT-JJT

              11                      Plaintiff,                  MOTION TO DISMISS COMPLAINT
                        V.                                        FOR LACK OF PERSONAL
z9            12                                                  JURISDICTION
 fifi   f*\

S> s
1:3 2              Forrest Fenn,
   ro   R
              13                                                 (Oral Argument Requested)
 < ffl ei"
                                      Defendant.
> < ii- S     14

asils         15
Ci 2
   E
a> z    5     16
54 g    ^
(j R
<
(/>           17

              18         Pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, Defendant Forest
              19   Fenn hereby moves for the dismissal of this action due to the absence of in personam
              20   Jurisdiction. As demonstrated by the attached Declaration of Mr. Fenn and the following
              21   Memorandum of Points and Authorities, the exercise of personal jurisdiction over Mr.
              22   Fenn, a 48-year continuous resident of Santa Fe, New Mexico, would clearly violate

              23   constitutional standards of due process, given the lack of"minimum contacts" between Mr.
              24   Fenn and the State of Arizona.

              25

              26

              27

              28
Case 3:20-cv-08123-JJT Document 15 Filed 06/25/20 Page 2 of 11
Case 3:20-cv-08123-JJT Document 15 Filed 06/25/20 Page 3 of 11
Case 3:20-cv-08123-JJT Document 15 Filed 06/25/20 Page 4 of 11
Case 3:20-cv-08123-JJT Document 15 Filed 06/25/20 Page 5 of 11
Case 3:20-cv-08123-JJT Document 15 Filed 06/25/20 Page 6 of 11
Case 3:20-cv-08123-JJT Document 15 Filed 06/25/20 Page 7 of 11
Case 3:20-cv-08123-JJT Document 15 Filed 06/25/20 Page 8 of 11
Case 3:20-cv-08123-JJT Document 15 Filed 06/25/20 Page 9 of 11
Case 3:20-cv-08123-JJT Document 15 Filed 06/25/20 Page 10 of 11
Case 3:20-cv-08123-JJT Document 15 Filed 06/25/20 Page 11 of 11
